Citation Nr: 1300568	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is competent to handle disbursement of VA benefit funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contests VA's finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits. 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a). 

VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c). 

VA's duty to assist a claimant includes providing a current medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

A September 2007 VA examination report indicates that the examiner concluded that based on the appellant's current mental status and chronic mental illness with associated difficulties in judgment, he is not competent to manage his funds and was considered incompetent for VA purposes.

The most recent VA examination addressing the appellant's competency is now   over five years old.  Given that the appellant's medication and treatment compliance may have changed, a new VA examination assessing his current competency should be provided.  See 38 C.F.R. § 3.159(c)(4); 38 C.F.R. § 3.353(c). 

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Furthermore, the Board recognizes that the most recent VA treatment record in the claims file is dated April 2009.  Therefore, while on remand, all outstanding  records should be obtained for consideration in the appellant's appeal.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding VA (namely those after April 2009) and private medical treatment records and should ask the appellant about the existence of any outstanding private treatment records.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the appellant and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AMC should also inform the appellant that he can also provide alternative forms of evidence.

2. After all outstanding records have been obtained, schedule the appellant for an appropriate VA examination for the purpose of determining his competency to handle disbursement of VA benefit funds.  The examiner is to provide an opinion as to whether the appellant currently lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation. 

The claim file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to comment on whether the appellant is currently compliant in his use of prescribed psychotropic medications and attends treatment, and, if not, what bearing this has on his competency or lack thereof.  A rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Thereafter, any additional development needed should be accomplished and the claim should then be readjudicated.  If the claim remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


